Exhibit 10.1

PURCHASE AGREEMENT

PURCHASE AGREEMENT (the “Agreement”), dated as of March 12, 2015, by and between
ANTHERA PHARMACEUTICALS, INC., a Delaware corporation, (the “Company”), and
LINCOLN PARK CAPITAL FUND, LLC, an Illinois limited liability company (the
“Investor”).

WHEREAS:

Subject to the terms and conditions set forth in this Agreement, the Company
wishes to sell to the Investor, and the Investor wishes to buy from the Company,
up to Ten Million Dollars ($10,000,000) of the Company’s common stock, $0.001
par value (the “Common Stock”). The shares of Common Stock to be purchased
hereunder are referred to herein as the “Purchase Shares.”

NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor hereby
agree as follows:

 

  1. CERTAIN DEFINITIONS.

For purposes of this Agreement, the following terms shall have the following
meanings:

(a) “Accelerated Purchase Share Amount” means, with respect to any Accelerated
Purchase made pursuant to Section 2(b) hereof, the number of Purchase Shares
directed by the Company to be purchased by the Investor on an Accelerated
Purchase Notice, which number of Purchase Shares shall not exceed the lesser of
(i) 300% of the number of Purchase Shares directed by the Company to be
purchased by the Investor pursuant to the corresponding Regular Purchase Notice
for the corresponding Regular Purchase referred to in Section 2(b) hereof
(subject to the Purchase Share limitations contained in Section 2(a) hereof) and
(ii) the Accelerated Purchase Share Percentage multiplied by the trading volume
of the Common Stock on the Principal Market during normal trading hours on the
Accelerated Purchase Date.

(b) “Accelerated Purchase Date” means, with respect to any Accelerated Purchase
made pursuant to Section 2(b) hereof, the Business Day immediately following the
applicable Purchase Date with respect to the corresponding Regular Purchase
referred to in Section 2(b) hereof.

(c) “Accelerated Purchase Notice” means, with respect to any Accelerated
Purchase made pursuant to Section 2(b) hereof, an irrevocable written notice
from the Company to the Investor directing the Investor to buy a specified
Accelerated Purchase Share Amount on the applicable Accelerated Purchase Date
pursuant to Section 2(b) hereof at the applicable Accelerated Purchase Price.

(d) “Accelerated Purchase Share Percentage” means, with respect to any
Accelerated Purchase made pursuant to Section 2(b) hereof, 0.30.

(e) “Accelerated Purchase Price” means, with respect to any particular
Accelerated Purchase made pursuant to Section 2(b) hereof, the lower of
(i) ninety-seven percent (97%) of the VWAP during (A) the entire trading day on
the Accelerated Purchase Date, if the volume of shares of Common Stock traded on
the Principal Market on the Accelerated Purchase Date has not exceeded the
Accelerated Purchase Share Volume Maximum, or (B) the portion of the trading day
of the Accelerated Purchase Date (calculated starting at the beginning of normal
trading hours) until such time at which the volume of shares of Common Stock
traded on the Principal Market has exceeded the Accelerated Purchase Share
Volume Maximum or (ii) the Closing Sale Price on the Accelerated Purchase Date
(to be appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split, reverse stock split or other similar transaction).



--------------------------------------------------------------------------------

(f) “Accelerated Purchase Share Volume Maximum” means the number of shares of
Common Stock traded on the Principal Market during normal trading hours on the
Accelerated Purchase Date equal to (i) the amount of shares of Common Stock
properly directed by the Company to be purchased on the Accelerated Purchase
Notice, divided by (ii) the Accelerated Purchase Share Percentage (to be
appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split, reverse stock split or other similar transaction).

(g) “Available Amount” means initially Ten Million Dollars ($10,000,000) in the
aggregate, which amount shall be reduced by the Purchase Amount each time the
Investor purchases shares of Common Stock pursuant to Section 2 hereof.

(h) “Average Price” means a price per Purchase Share (rounded to the nearest
tenth of a cent) equal to the quotient obtained by dividing (i) the aggregate
gross purchase price paid by the Investor for all Purchase Shares purchased
pursuant to this Agreement, by (ii) the aggregate number of Purchase Shares
issued pursuant to this Agreement.

(i) “Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or state
law for the relief of debtors.

(j) “Base Price” means a price per Purchase Share equal to the sum of (i) the
Signing Market Price and (ii) $0.1035 (subject to adjustment for any
reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split or other similar transaction that occurs on or after the date of this
Agreement).

(k) “Base Prospectus” means the Company’s final base prospectus, dated April 18,
2013, a preliminary form of which is included in the Registration Statement,
including the documents incorporated by reference therein.

(l) “Business Day” means any day on which the Principal Market is open for
trading, including any day on which the Principal Market is open for trading for
a period of time less than the customary time.

(m) “Closing Sale Price” means, for any security as of any date, the last
closing sale price for such security on the Principal Market as reported by the
Principal Market.

(n) “Confidential Information” means any information disclosed by either party
to the other party, either directly or indirectly, in writing, orally or by
inspection of tangible objects (including, without limitation, documents,
prototypes, samples, plant and equipment), which is designated as
“Confidential,” “Proprietary” or some similar designation. Information
communicated orally shall be considered Confidential Information if such
information is confirmed in writing as being Confidential Information within ten
(10) Business Days after the initial disclosure. Confidential Information may
also include information disclosed to a disclosing party by third parties.
Confidential Information shall not, however, include any information which
(i) was publicly known and made generally available in the public domain prior
to the time of disclosure by the disclosing party; (ii) becomes publicly known
and made generally available after disclosure by the disclosing party to the
receiving party through no action or inaction of the receiving party; (iii) is
already in the possession of the receiving party at the time of disclosure by
the disclosing party as shown by the receiving party’s files and records
immediately prior to

 

-2-



--------------------------------------------------------------------------------

the time of disclosure; (iv) is obtained by the receiving party from a third
party without a breach of such third party’s obligations of confidentiality;
(v) is independently developed by the receiving party without use of or
reference to the disclosing party’s Confidential Information, as shown by
documents and other competent evidence in the receiving party’s possession; or
(vi) is required by law to be disclosed by the receiving party, provided that
the receiving party gives the disclosing party prompt written notice of such
requirement prior to such disclosure and assistance in obtaining an order
protecting the information from public disclosure.

(o) “Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.

(p) “DTC” means The Depository Trust Company, or any successor performing
substantially the same function for the Company.

(q) “DWAC Shares” means shares of Common Stock that are (i) issued in electronic
form, (ii) freely tradable and transferable and without restriction on resale
and (iii) timely credited by the Company to the Investor’s or its designee’s
specified Deposit/Withdrawal at Custodian (DWAC) account with DTC under its Fast
Automated Securities Transfer (FAST) Program or any similar program hereafter
adopted by DTC performing substantially the same function.

(r) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

(s) “Initial Prospectus Supplement” means the prospectus supplement to the Base
Prospectus complying with Rule 424(b) under the Securities Act that is filed
with the SEC and delivered by the Company to the Investor upon the execution and
delivery of this Agreement in accordance with Section 5(a), including the
documents incorporated by reference therein.

(t) “Material Adverse Effect” means any material adverse effect on (i) the
enforceability of any Transaction Document, (ii) the results of operations,
assets, business or financial condition of the Company and its Subsidiaries,
taken as a whole, other than any material adverse effect that resulted
exclusively from (A) any change in the United States or foreign economies or
securities or financial markets in general that does not have a disproportionate
effect on the Company and its Subsidiaries, taken as a whole, (B) any change
that generally affects the industry in which the Company and its Subsidiaries
operate that does not have a disproportionate effect on the Company and its
Subsidiaries, taken as a whole, (C) any change arising in connection with
earthquakes, hostilities, acts of war, sabotage or terrorism or military actions
or any escalation or material worsening of any such hostilities, acts of war,
sabotage or terrorism or military actions existing as of the date hereof,
(D) any action taken by the Investor, its affiliates or its or their successors
and assigns with respect to the transactions contemplated by this Agreement,
(E) the effect of any change in applicable laws or accounting rules that does
not have a disproportionate effect on the Company and its Subsidiaries, taken as
a whole, or (F) any change resulting from compliance with terms of this
Agreement or the consummation of the transactions contemplated by this
Agreement, or (iii) the Company’s ability to perform in any material respect on
a timely basis its obligations under any Transaction Document to be performed as
of the date of determination.

(u) “Maturity Date” means the first day of the month immediately following the
twenty-four (24) month anniversary of the Commencement Date.

 

-3-



--------------------------------------------------------------------------------

(v) “Person” means an individual or entity including but not limited to any
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and a government or any department or
agency thereof.

(w) “Principal Market” means The NASDAQ Global Market; provided however, that in
the event the Company’s Common Stock is ever listed or traded on The NASDAQ
Capital Market, The NASDAQ Global Select Market, the New York Stock Exchange,
the NYSE MKT, the NYSE Arca or the OTC Bulletin Board (it being understood that
as used herein “OTC Bulletin Board” shall also mean any successor or comparable
market quotation system or exchange to the OTC Bulletin Board such as the OTCQB
operated by the OTC Markets Group, Inc.), then the “Principal Market” shall mean
such other market or exchange on which the Company’s Common Stock is then listed
or traded.

(x) “Prospectus” means the Base Prospectus, as supplemented by any Prospectus
Supplement (including the Initial Prospectus Supplement), including the
documents incorporated by reference therein.

(y) “Prospectus Supplement” means any prospectus supplement to the Base
Prospectus (including the Initial Prospectus Supplement) filed with the SEC
pursuant to Rule 424(b) under the Securities Act in connection with the
transactions contemplated by this Agreement, including the documents
incorporated by reference therein.

(z) “Purchase Amount” means, with respect to any Regular Purchase or any
Accelerated Purchase made hereunder, the portion of the Available Amount to be
purchased by the Investor pursuant to Section 2 hereof.

(aa) “Purchase Date” means, with respect to any Regular Purchase made pursuant
to Section 2(a) hereof, the Business Day on which the Investor receives by 5:00
p.m., Eastern time, of such Business Day a valid Regular Purchase Notice that
the Investor is to buy Purchase Shares pursuant to Section 2(a) hereof.

(bb) “Purchase Price” means, with respect to any Regular Purchase made pursuant
to Section 2(a) hereof, the lower of (i) the lowest Sale Price of the Common
Stock on the applicable Purchase Date and (ii) the arithmetic average of the
three (3) lowest Closing Sale Prices for the Common Stock during the ten
(10) consecutive Business Days ending on the Business Day immediately preceding
such Purchase Date (in each case, to be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction).

(cc) “Registration Statement” means the effective registration statement on Form
S-3 (Commission File No. 333-187780) filed by the Company with the SEC pursuant
to the Securities Act for the registration of shares of its Common Stock,
including the Securities, and certain other securities, as such Registration
Statement has been or may be amended and supplemented from time to time,
including all documents filed as part thereof or incorporated by reference
therein, and including all information deemed to be a part thereof at the time
of effectiveness pursuant to Rule 430B of the Securities Act, including any
comparable successor registration statement filed by the Company with the SEC
pursuant to the Securities Act for the registration of shares of its Common
Stock, including the Securities. Any registration statement filed by the Company
pursuant to Rule 462(b) under the Securities Act is called the “Rule 462(b)
Registration Statement” and, from and after the date and time of filing of the
Rule 462(b) Registration Statement, the term “Registration Statement” shall
include the Rule 462(b) Registration Statement.

 

-4-



--------------------------------------------------------------------------------

(dd) “Regular Purchase Notice” means, with respect to any Regular Purchase
pursuant to Section 2(a) hereof, an irrevocable written notice from the Company
to the Investor directing the Investor to buy such applicable amount of Purchase
Shares at the applicable Purchase Price as specified by the Company therein on
the Purchase Date.

(ee) “Sale Price” means any sale price for the shares of Common Stock on the
Principal Market as reported by the Principal Market.

(ff) “SEC” means the U.S. Securities and Exchange Commission.

(gg) “Securities” means, collectively, the Purchase Shares and the Commitment
Shares.

(hh) “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

(ii) “Signing Market Price” means $5.52, representing the consolidated closing
bid price of the Common Stock on The NASDAQ Global Market on the date of this
Agreement.

(jj) “Subsidiary” means any Person the Company wholly-owns or controls, or in
which the Company, directly or indirectly, owns a majority of the voting stock
or similar voting interest, in each case that would be disclosable pursuant to
Item 601(b)(21) of Regulation S-K promulgated under the Securities Act.

(kk) “Transaction Documents” means, collectively, this Agreement and the
schedules and exhibits hereto, and each of the other agreements, documents,
certificates and instruments entered into or furnished by the parties hereto in
connection with the transactions contemplated hereby and thereby.

(ll) “Transfer Agent” means American Stock Transfer & Trust Company LLC, or such
other Person who is then serving as the transfer agent for the Company in
respect of the Common Stock.

(mm) “VWAP” means in respect of an applicable Accelerated Purchase Date, the
volume weighted average price of the Common Stock on the Principal Market, as
reported on the Principal Market.

 

  2. PURCHASE OF COMMON STOCK.

Subject to the terms and conditions set forth in this Agreement, the Company has
the right to sell to the Investor, and the Investor has the obligation to
purchase from the Company, Purchase Shares as follows:

(a) Commencement of Regular Sales of Common Stock. Upon the satisfaction of the
conditions set forth in Sections 7 and 8 hereof (the “Commencement” and the date
of satisfaction of such conditions the “Commencement Date”) and thereafter, the
Company shall have the right, but not the obligation, to direct the Investor, by
its delivery to the Investor of a Regular Purchase Notice from time to time, to
purchase up to Seventy-Five Thousand (75,000) Purchase Shares (each such
purchase a “Regular Purchase”), at the Purchase Price on the Purchase Date;
provided, however, that (i) the Regular Purchase may be increased to up to One
Hundred Thousand (100,000) Purchase Shares, provided that the Closing Sale Price
of the Common Stock is not below $3.00 on the Purchase Date, (ii) the Regular
Purchase may be increased to up to One Hundred Twenty-Five Thousand
(125,000) Purchase Shares, provided that the Closing Sale Price of the Common
Stock is not below $3.50 on the Purchase Date, and (iii) the Regular

 

-5-



--------------------------------------------------------------------------------

Purchase may be increased to up to One Hundred Fifty Thousand (150,000) Purchase
Shares, provided that the Closing Sale Price of the Common Stock is not below
$4.00 on the Purchase Date (all of which amounts shall be appropriately adjusted
for any reorganization, recapitalization, non-cash dividend, stock split or
other similar transaction); and provided, further, that the Investor’s committed
obligation under any single Regular Purchase shall not exceed Seven Hundred
Fifty Thousand Dollars ($750,000), unless the parties mutually agree to increase
the dollar amount of any Regular Purchase on any Purchase Date at the applicable
Purchase Price. If the Company delivers any Regular Purchase Notice for a
Purchase Amount in excess of the limitations contained in the immediately
preceding sentence, such Regular Purchase Notice shall be void ab initio to the
extent of the amount by which the number of Purchase Shares set forth in such
Regular Purchase Notice exceeds the number of Purchase Shares which the Company
is permitted to include in such Purchase Notice in accordance herewith, and the
Investor shall have no obligation to purchase such excess Purchase Shares in
respect of such Regular Purchase Notice; provided that the Investor shall remain
obligated to purchase the number of Purchase Shares which the Company is
permitted to include in such Regular Purchase Notice. The Company may deliver
multiple Regular Purchase Notices to the Investor so long as at least one
(1) Business Day has passed since the most recent Regular Purchase was
completed.

(b) Accelerated Purchases. Subject to the terms and conditions of this
Agreement, in addition to purchases of Purchase Shares as described in
Section 2(a) above, the Company shall also have the right, but not the
obligation, to direct the Investor by the Company’s delivery to the Investor of
an Accelerated Purchase Notice from time to time, and the Investor thereupon
shall have the obligation, to buy Purchase Shares at the Accelerated Purchase
Price on the Accelerated Purchase Date in an amount equal to the Accelerated
Purchase Share Amount (each such purchase, an “Accelerated Purchase”). The
Company may deliver an Accelerated Purchase Notice to the Investor only on a
Purchase Date on which the Closing Sale Price is not below $1.00 (to be
appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction). If the Company delivers any
Accelerated Purchase Notice for an Accelerated Purchase Share Amount in excess
of the limitations contained in the definition of Accelerated Purchase Share
Amount, such Accelerated Purchase Notice shall be void ab initio to the extent
of the amount by which the number of Purchase Shares set forth in such
Accelerated Purchase Notice exceeds the Accelerated Purchase Share Amount which
the Company is permitted to include in such Accelerated Purchase Notice in
accordance herewith (which shall be confirmed in an Accelerated Purchase
Confirmation (defined below)), and the Investor shall have no obligation to
purchase such excess Purchase Shares in respect of such Accelerated Purchase
Notice; provided that the Investor shall remain obligated to purchase the
Accelerated Purchase Share Amount which the Company is permitted to include in
such Accelerated Purchase Notice. Upon completion of each Accelerated Purchase
Date, the Accelerated Purchase Share Amount and the applicable Accelerated
Purchase Price shall be set forth on a confirmation of the Accelerated Purchase
to be provided to the Company by the Investor (an “Accelerated Purchase
Confirmation”).

(c) Payment for Purchase Shares. For each Regular Purchase, the Investor shall
pay to the Company an amount equal to the Purchase Amount with respect to such
Regular Purchase as full payment for such Purchase Shares via wire transfer of
immediately available funds on the same Business Day that the Investor receives
such Purchase Shares if they are received by the Investor before 1:00 p.m.,
Eastern time, or if received by the Investor after 1:00 p.m., Eastern time, the
next Business Day. For each Accelerated Purchase, the Investor shall pay to the
Company an amount equal to the Purchase Amount with respect to such Accelerated
Purchase as full payment for such Purchase Shares via wire transfer of
immediately available funds on the third Business Day following the date that
the Investor receives such Purchase Shares. The Company shall not issue any
fraction of a share of Common Stock upon any Regular Purchase or Accelerated
Purchase. If the issuance would result in the issuance of a fraction of a share
of Common Stock, the Company shall round such fraction of a share of Common
Stock up or down

 

-6-



--------------------------------------------------------------------------------

to the nearest whole share. All payments made under this Agreement shall be made
in lawful money of the United States of America or wire transfer of immediately
available funds to such account as the Company may from time to time designate
by written notice in accordance with the provisions of this Agreement. Whenever
any amount expressed to be due by the terms of this Agreement is due on any day
that is not a Business Day, the same shall instead be due on the next succeeding
day that is a Business Day.

(d) Reserved.

(e) Compliance with Rules of Principal Market.

(i) Exchange Cap. Subject to Section 2(e)(ii) below, the Company shall not issue
or sell any shares of Common Stock pursuant to this Agreement, and the Investor
shall not purchase or acquire any shares of Common Stock pursuant to this
Agreement, to the extent that after giving effect thereto, the aggregate number
of shares of Common Stock that would be issued pursuant to this Agreement would
exceed the maximum number of shares of Common Stock that the Company may issue
pursuant to this Agreement and the transactions contemplated hereby (taking into
account all shares of Common Stock issued or issuable pursuant to any
transaction or series of transactions that may be aggregated with the
transactions contemplated by this Agreement under applicable rules of The NASDAQ
Stock Market or any other Principal Market on which the Common Stock may be
listed or quoted) without (A) breaching the Company’s obligations under the
applicable rules of The NASDAQ Stock Market or (B) obtaining stockholder
approval under the applicable rules of The NASDAQ Stock Market (the “Exchange
Cap”), unless and until the Company elects to solicit stockholder approval of
the issuance of Common Stock as contemplated by this Agreement and the
stockholders of the Company have in fact approved such issuance in accordance
with the applicable rules and regulations of The NASDAQ Stock Market and the
Certificate of Incorporation and Bylaws of the Company. For the avoidance of
doubt, the Company may, but shall be under no obligation to, request its
stockholders to approve the issuance of Common Stock contemplated by this
Agreement; provided, that if stockholder approval is not obtained in accordance
with this Section 2(e)(i), the Exchange Cap shall be applicable for all purposes
of this Agreement and the transactions contemplated hereby at all times during
the term of this Agreement (except as set forth in Section 2(e)(ii) below).

(ii) At-Market Transaction. Notwithstanding Section 2(e)(i) above, the Exchange
Cap shall not be applicable for any purposes of this Agreement and the
transactions contemplated hereby, solely to the extent that (and only for so
long as) the Average Price shall equal or exceed the Base Price (it being hereby
acknowledged and agreed that the Exchange Cap shall be applicable for all
purposes of this Agreement and the transactions contemplated hereby at all other
times during the term of this Agreement, unless the stockholder approval
referred to in Section 2(e)(i) is obtained).

(iii) General. The Company shall not issue any shares of Common Stock pursuant
to this Agreement if such issuance would reasonably be expected to result in
(A) a violation of the Securities Act or (B) a breach of the rules and
regulations of The NASDAQ Stock Market. The provisions of this Section 2(e)
shall be implemented in a manner otherwise than in strict conformity with the
terms hereof only if necessary to ensure compliance with the Securities Act and
the rules and regulations of The NASDAQ Stock Market.

(f) Beneficial Ownership Limitation. Notwithstanding anything to the contrary
contained in this Agreement, the Company shall not issue or sell, and the
Investor shall not purchase or acquire, any shares of Common Stock under this
Agreement which, when aggregated with all other shares

 

-7-



--------------------------------------------------------------------------------

of Common Stock then beneficially owned by the Investor and its affiliates (as
calculated pursuant to Section 13(d) of the Exchange Act and Rule 13d-3
promulgated thereunder) would result in the beneficial ownership by the Investor
and its affiliates of more than 4.99% of the then issued and outstanding shares
of Common Stock (the “Beneficial Ownership Limitation”). The Investor and the
Company shall each cooperate in good faith in the determinations required hereby
and the application hereof. The Investor shall notify the company within five
(5) days of the applicability of the Beneficial Ownership Limitation, and the
Investor’s written certification to the Company of the applicability of the
Beneficial Ownership Limitation, and the resulting effect thereof hereunder at
any time, shall be conclusive with respect to the applicability thereof and such
result absent manifest error.

 

  3. INVESTOR’S REPRESENTATIONS AND WARRANTIES.

The Investor represents and warrants to the Company that as of the date hereof
and as of the Commencement Date:

(a) Accredited Investor Status. The Investor is an “accredited investor” as that
term is defined in Rule 501(a)(3) of Regulation D promulgated under the
Securities Act.

(b) Information. The Investor understands that its investment in the Securities
involves a high degree of risk. The Investor (i) is able to bear the economic
risk of an investment in the Securities including a total loss thereof, (ii) has
such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of the proposed investment in the
Securities and (iii) has had an opportunity to ask questions of and receive
answers from the officers of the Company concerning the financial condition and
business of the Company and others matters related to an investment in the
Securities. Neither such inquiries nor any other due diligence investigations
conducted by the Investor or its representatives shall modify, amend or affect
the Investor’s right to rely on the Company’s representations and warranties
contained in Section 4 below. The Investor has sought such accounting, legal and
tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Securities.

(c) No Governmental Review. The Investor understands that no U.S. federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of an investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

(d) Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of the Investor and is a valid and binding
agreement of the Investor enforceable against the Investor in accordance with
its terms, subject as to enforceability to general principles of equity and to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

(e) Residency. The Investor is a resident of the State of Illinois.

(f) Certain Transactions and Confidentiality. Other than consummating the
transactions contemplated hereunder, Investor has not, nor has any Person acting
on behalf of or pursuant to any understanding with Investor, directly or
indirectly executed any purchases or sales, including Short Sales, of the
securities of the Company during the period commencing as of the time that
Investor first received a term sheet (written or oral) as of the Company or any
other Person representing the Company setting forth the material terms of the
transactions contemplated hereunder and ending immediately prior

 

-8-



--------------------------------------------------------------------------------

to the execution hereof. Other than to other Persons party to this Agreement,
Investor has maintained the confidentiality of all disclosures made to it in
connection with this transaction (including the existence and terms of this
transaction).

(g) No Short Selling. The Investor represents and warrants to the Company that
at no time prior to the date of this Agreement has any of the Investor, its
agents, representatives or affiliates engaged in or effected, in any manner
whatsoever, directly or indirectly, any (i) “short sale” (as such term is
defined in Rule 200 of Regulation SHO of the Exchange Act) of the Common Stock
or (ii) hedging transaction, which establishes a net short position with respect
to the Common Stock.

 

  4. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to the Investor that as of the date hereof
and as of the Commencement Date:

(a) Organization and Qualification. The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite corporate power and authority to own and use
its properties and assets and to carry on its business as currently
conducted. Neither the Company nor any Subsidiary is in violation or default of
any of the provisions of its respective certificate or articles of formation or
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in a Material Adverse Effect, and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification. The Company has no
Subsidiaries except as set forth on Schedule 4(a).

(b) Authorization; Enforcement; Validity. (i) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and each of the other Transaction Documents, and to issue the
Securities in accordance with the terms hereof and thereof, (ii) the execution
and delivery of the Transaction Documents by the Company and the consummation by
it of the transactions contemplated hereby and thereby, including without
limitation, the issuance of the Commitment Shares (as defined below in
Section 5(e)) and the reservation for issuance and the issuance of the Purchase
Shares issuable under this Agreement, have been duly authorized by the Company’s
Board of Directors and no further consent or authorization is required by the
Company, its Board of Directors or its shareholders, (iii) this Agreement has
been, and each other Transaction Document shall be on the Commencement Date,
duly executed and delivered by the Company and (iv) this Agreement constitutes,
and each other Transaction Document upon its execution on behalf of the Company,
shall constitute, the valid and binding obligations of the Company enforceable
against the Company in accordance with their terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors’ rights and
remedies. Except as set forth in this Agreement, no other approvals or consents
of the Company’s Board of Directors and/or shareholders is necessary under
applicable laws and the Company’s Certificate of Incorporation and/or Bylaws to
authorize the execution and delivery of this Agreement or any of the
transactions contemplated hereby, including, but not limited to, the issuance of
the Commitment Shares and the issuance of the Purchase Shares.

 

-9-



--------------------------------------------------------------------------------

(c) Capitalization. As of the date hereof, the authorized capital stock of the
Company is set forth on Schedule 4(c). Except as disclosed in Schedule 4(c),
(i) no shares of the Company’s capital stock are subject to preemptive rights or
any other similar rights or any liens or encumbrances suffered or permitted by
the Company, (ii) there are no outstanding debt securities, (iii) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its Subsidiaries, (iv) there
are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the Securities Act, (v) there are no outstanding securities or instruments of
the Company or any of its Subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries, (vi) there
are no securities or instruments containing anti-dilution or similar provisions
that will be triggered by the issuance of the Securities as described in this
Agreement and (vii) the Company does not have any stock appreciation rights or
“phantom stock” plans or agreements or any similar plan or agreement. The
Company has furnished to the Investor true and correct copies of the Company’s
Certificate of Incorporation, as amended and as in effect on the date hereof
(the “Certificate of Incorporation”), and the Company’s Bylaws, as amended and
as in effect on the date hereof (the “Bylaws”), and summaries of the terms of
all securities convertible into or exercisable for Common Stock, if any, and
copies of any documents containing the material rights of the holders thereof in
respect thereto.

(d) Issuance of Securities. Upon issuance and payment thereof in accordance with
the terms and conditions of this Agreement, the Purchase Shares shall be validly
issued, fully paid and nonassessable and free from all taxes, liens, charges,
restrictions, rights of first refusal and preemptive rights with respect to the
issue thereof, with the holders being entitled to all rights accorded to a
holder of Common Stock. The Initial Commitment Shares (as defined below in
Section 5(e)) have been duly authorized and, upon issuance in accordance with
the terms of this Agreement, shall be validly issued, fully paid and
nonassessable and free from all taxes, liens, charges, restrictions, rights of
first refusal and preemptive rights with respect to the issue thereof, with the
holders being entitled to all rights accorded to a holder of Common Stock.
2,000,000 shares of Common Stock have been duly authorized and reserved for
issuance upon purchase under this Agreement as Purchase Shares. 76,751 shares of
Common Stock (subject to equitable adjustment for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction)
have been duly authorized and reserved for issuance as Additional Commitment
Shares (as defined below in Section 5(e)) in accordance with this Agreement.
When issued in accordance with this Agreement, the Additional Commitment Shares
shall be validly issued, fully paid and nonassessable and free from all taxes,
liens, charges, restrictions, rights of first refusal and preemptive rights with
respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock.

(e) No Conflicts. Except as disclosed in Schedule 4(e), the execution, delivery
and performance of the Transaction Documents by the Company and the consummation
by the Company of the transactions contemplated hereby and thereby (including,
without limitation, the reservation for issuance and issuance of the Purchase
Shares and the Commitment Shares) will not (i) result in a violation of the
Certificate of Incorporation, any Certificate of Designations, Preferences and
Rights of any outstanding series of preferred stock of the Company or the Bylaws
or (ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to

 

-10-



--------------------------------------------------------------------------------

others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party, or result in a violation of any law, rule, regulation,
order, judgment or decree (including federal and state securities laws and
regulations and the rules and regulations of the Principal Market applicable to
the Company or any of its Subsidiaries) or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected, except in the case of
conflicts, defaults, terminations, amendments, accelerations, cancellations and
violations under clause (ii), which could not reasonably be expected to result
in a Material Adverse Effect. Except as disclosed in Schedule 4(e), neither the
Company nor its Subsidiaries is in violation of any term of or in default under
its Certificate of Incorporation, any Certificate of Designation, Preferences
and Rights of any outstanding series of preferred stock of the Company or Bylaws
or their organizational charter or Bylaws, respectively. Except as disclosed in
Schedule 4(e), neither the Company nor any of its Subsidiaries is in violation
of any term of or is in default under any material contract, agreement,
mortgage, indebtedness, indenture, instrument, judgment, decree or order or any
statute, rule or regulation applicable to the Company or its Subsidiaries,
except for possible conflicts, defaults, terminations or amendments which could
not reasonably be expected to have a Material Adverse Effect. The business of
the Company and its Subsidiaries is not being conducted, and shall not be
conducted, in violation of any law, ordinance, regulation of any governmental
entity, except for possible violations, the sanctions for which either
individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect. Except as specifically contemplated by this Agreement
and as required under the Securities Act or applicable state securities laws and
the rules and regulations of the Principal Market, the Company is not required
to obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency or any regulatory or
self-regulatory agency in order for it to execute, deliver or perform any of its
obligations under or contemplated by the Transaction Documents in accordance
with the terms hereof or thereof. Except as disclosed in Schedule 4(e) and set
forth elsewhere in this agreement, all consents, authorizations, orders, filings
and registrations which the Company is required to obtain pursuant to the
preceding sentence shall be obtained or effected on or prior to the Commencement
Date. Except as listed in Schedule 4(e), since one year prior to the date
hereof, the Company has not received nor delivered any notices or correspondence
from or to the Principal Market. The Principal Market has not commenced any
delisting proceedings against the Company.

(f) SEC Documents; Financial Statements. Except as disclosed in Schedule
4(f) the Company has filed all reports, schedules, forms, statements and other
documents required to be filed by the Company under the Securities Act and the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the
twelve months preceding the date hereof (or such shorter period as the Company
was required by law or regulation to file such material) (the foregoing
materials, including the exhibits thereto and documents incorporated by
reference therein, being collectively referred to herein as the “SEC Documents”)
on a timely basis or has received a valid extension of such time of filing and
has filed any such SEC Documents prior to the expiration of any such
extension. As of their respective dates and to the best of the Company’s
knowledge, the SEC Documents complied in all material respects with the
requirements of the Securities Act and the Exchange Act, as applicable. None of
the SEC Documents, when filed, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The financial statements of the Company
included in the SEC Documents comply in all material respects with applicable
accounting requirements and the rules and regulations of the SEC with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”),
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations

 

-11-



--------------------------------------------------------------------------------

and cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments. Except as listed
in Schedule 4(f), the Company has received no notices or correspondence from the
SEC for the one year preceding the date hereof. The SEC has not commenced any
enforcement proceedings against the Company or any of its subsidiaries.

(g) Absence of Certain Changes. Except as disclosed in Schedule 4(g), since
December 31, 2013, there has been no material adverse change in the business,
properties, operations, financial condition or results of operations of the
Company or its Subsidiaries. The Company has not taken any steps, and does not
currently expect to take any steps, to seek protection pursuant to any
Bankruptcy Law nor does the Company or any of its Subsidiaries have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy or insolvency proceedings. The Company is financially solvent and is
generally able to pay its debts as they become due.

(h) Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the Company
or any of its Subsidiaries, threatened against or affecting the Company, the
Common Stock or any of the Company’s Subsidiaries or any of the Company’s or the
Company’s Subsidiaries’ officers or directors in their capacities as such, which
could reasonably be expected to have a Material Adverse Effect. A description of
each action, suit, proceeding, inquiry or investigation before or by any court,
public board, government agency, self-regulatory organization or body which, as
of the date of this Agreement, is pending or threatened in writing against or
affecting the Company, the Common Stock or any of the Company’s Subsidiaries or
any of the Company’s or the Company’s Subsidiaries’ officers or directors in
their capacities as such, is set forth in Schedule 4(h).

(i) Acknowledgment Regarding Investor’s Status. The Company acknowledges and
agrees that the Investor is acting solely in the capacity of arm’s length
purchaser with respect to the Transaction Documents and the transactions
contemplated hereby and thereby. The Company further acknowledges that the
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and any advice given by the
Investor or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to the Investor’s purchase of the Securities. The Company
further represents to the Investor that the Company’s decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives and advisors.

(j) No Integrated Offering. Neither the Company, nor any of its affiliates, nor
any Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause this offering of the Securities to be
integrated with prior offerings by the Company in a manner that would require
stockholder approval pursuant to the rules of the Principal Market on which any
of the securities of the Company are listed or designated. The issuance and sale
of the Securities hereunder does not contravene the rules and regulations of the
Principal Market.

(k) Intellectual Property Rights. Except as set forth on Schedule 4(k), the
Company and its Subsidiaries own or possess adequate rights or licenses to use
all material trademarks, trade names, service marks, service mark registrations,
service names, patents, patent rights, copyrights, inventions, licenses,
approvals, governmental authorizations, trade secrets and rights necessary to
conduct their respective businesses as now conducted. Except as set forth on
Schedule 4(k), none of the Company’s material trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, inventions, licenses, approvals, government authorizations, trade
secrets or other

 

-12-



--------------------------------------------------------------------------------

intellectual property rights have expired or terminated, or, by the terms and
conditions thereof, could expire or terminate within two years from the date of
this Agreement. Except as set forth on Schedule 4(k), the Company and its
Subsidiaries do not have any knowledge of any infringement by the Company or its
Subsidiaries of any material trademark, trade name rights, patents, patent
rights, copyrights, inventions, licenses, service names, service marks, service
mark registrations, trade secret or other similar rights of others, or of any
such development of similar or identical trade secrets or technical information
by others and, except as set forth on Schedule 4(k), there is no claim, action
or proceeding being made or brought against, or to the Company’s knowledge,
being threatened against, the Company or its Subsidiaries regarding trademark,
trade name, patents, patent rights, invention, copyright, license, service
names, service marks, service mark registrations, trade secret or other
infringement, which could reasonably be expected to have a Material Adverse
Effect.

(l) Environmental Laws. The Company and its Subsidiaries (i) are in compliance
with any and all applicable foreign, federal, state and local laws and
regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, except where, in each of the
three foregoing clauses, the failure to so comply could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

(m) Title. Except as disclosed on Schedule 4(m), the Company and the
Subsidiaries have good and marketable title in fee simple to all real property
owned by them and good and marketable title in all personal property owned by
them that is material to the business of the Company and the Subsidiaries, in
each case free and clear of all liens, encumbrances and defects (“Liens”) and,
except for Liens as do not materially affect the value of such property and do
not materially interfere with the use made and proposed to be made of such
property by the Company and the Subsidiaries and Liens for the payment of
federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties. Any real property and facilities held under lease by the
Company and the Subsidiaries are held by them under valid, subsisting and
enforceable leases with which the Company and the Subsidiaries are in compliance
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company and its
Subsidiaries.

(n) Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged. Neither the
Company nor any such Subsidiary has been refused any insurance coverage sought
or applied for and neither the Company nor any such Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not materially
and adversely affect the condition, financial or otherwise, or the earnings,
business or operations of the Company and its Subsidiaries, taken as a whole.

(o) Regulatory Permits. The Company and its Subsidiaries possess all material
certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct their respective
businesses, and neither the Company nor any such Subsidiary has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit.

 

-13-



--------------------------------------------------------------------------------

(p) Tax Status. The Company and each of its Subsidiaries has made or filed all
federal and state income and all other material tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provision reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply. There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.

(q) Transactions With Affiliates. Except as set forth in the SEC Documents, none
of the officers or directors of the Company and, to the knowledge of the
Company, none of the employees of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $120,000 other than for (i) payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of the Company and (iii) other employee benefits, including stock option
agreements under any stock option plan of the Company.

(r) Application of Takeover Protections. The Company and its board of directors
have taken or will take prior to the Commencement Date all necessary action, if
any, in order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Certificate of Incorporation
or the laws of the state of its incorporation which is or could become
applicable to the Investor as a result of the transactions contemplated by this
Agreement, including, without limitation, the Company’s issuance of the
Securities and the Investor’s ownership of the Securities.

(s) Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents that will be timely
publicly disclosed by the Company, the Company confirms that neither it nor any
other Person acting on its behalf has provided the Investor or its agents or
counsel with any information that it believes constitutes or might constitute
material, non-public information which is not otherwise disclosed in the
Registration Statement or any Prospectus Supplements thereto. The Company
understands and confirms that the Investor will rely on the foregoing
representation in effecting purchases and sales of securities of the
Company. All of the disclosure furnished by or on behalf of the Company to the
Investor regarding the Company, its business and the transactions contemplated
hereby, including the disclosure schedules to this Agreement, is true and
correct in all material respects and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. The press releases disseminated by the Company during the
twelve months preceding the date of this Agreement taken as a whole do not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made and when made,
not misleading. The Company acknowledges and agrees that the Investor neither
makes nor has made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 3 hereof.

 

-14-



--------------------------------------------------------------------------------

(t) Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other Person acting on behalf of the Company, has
(i) directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any Person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.

(u) Registration Statement. The Company has prepared and filed with the SEC in
accordance with the provisions of the Securities Act the Registration Statement.
The Registration Statement was declared effective by order of the SEC on
April 18, 2013. The Registration Statement is effective pursuant to the
Securities Act and available for the issuance of the Securities thereunder, and
the Company has not received any written notice that the SEC has issued or
intends to issue a stop order or other similar order with respect to the
Registration Statement or the Prospectus or that the SEC otherwise has
(i) suspended or withdrawn the effectiveness of the Registration Statement or
(ii) issued any order preventing or suspending the use of the Prospectus or any
Prospectus Supplement, in either case, either temporarily or permanently or
intends or has threatened in writing to do so. The “Plan of Distribution”
section of the Prospectus permits the issuance of the Securities hereunder. At
the time the Registration Statement and any amendments thereto became effective,
at the date of this Agreement and at each deemed effective date thereof pursuant
to Rule 430B(f)(2) of the Securities Act, the Registration Statement and any
amendments thereto complied and will comply in all material respects with the
requirements of the Securities Act and did not and will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading; and
the Base Prospectus and any Prospectus Supplement thereto, at the time such Base
Prospectus or such Prospectus Supplement thereto was issued and on the
Commencement Date, complied and will comply in all material respects with the
requirements of the Securities Act and did not and will not contain an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading; provided that this representation and warranty does
not apply to statements in or omissions from any Prospectus Supplement made in
reliance upon and in conformity with information relating to the Investor
furnished to the Company in writing by or on behalf of the Investor expressly
for use therein. The Company meets all of the requirements for the use of a
registration statement on Form S-3 pursuant to the Securities Act for the
offering and sale of the Securities contemplated by this Agreement without
reliance on General Instruction I.B.6. of Form S-3, and the SEC has not notified
the Company of any objection to the use of the form of the Registration
Statement pursuant to Rule 401(g)(1) of the Securities Act. The Registration
Statement, as of its effective date, meets the requirements set forth in Rule
415(a)(1)(x) pursuant to the Securities Act. At the earliest time after the
filing of the Registration Statement that the Company or another offering
participant made a bona fide offer (within the meaning of Rule 164(h)(2) of the
Securities Act) relating to any of the Securities, the Company was not and is
not an Ineligible Issuer (as defined in Rule 405 of the Securities Act). The
Company has not distributed any offering material in connection with the
offering and sale of any of the Securities, and, until the Investor does not
hold any of the Securities, shall not distribute any offering material in
connection with the offering and sale of any of the Securities, to or by the
Investor, in each case, other than the Registration Statement or any amendment
thereto, the Prospectus or any Prospectus Supplement required pursuant to
applicable law or the Transaction Documents. The Company has not made, and
agrees that unless it obtains the prior written consent of the Investor it will
not make, an offer relating to the Securities that would constitute a “free
writing prospectus” as defined in Rule 405 under the Securities Act. The Company
shall comply with the requirements of Rules 164 and 433 under the Securities Act
applicable to any such free writing prospectus consented to by the Investor,
including in respect of timely filing with the SEC, legending and record
keeping. The offering of the Securities pursuant to this Agreement qualifies for
the exemption from the filing requirements of FINRA Rule 5110 afforded by FINRA
Rule 5110(b)(7)(C)(i).

 

-15-



--------------------------------------------------------------------------------

(v) DTC Eligibility. The Company, through the Transfer Agent, currently
participates in the DTC Fast Automated Securities Transfer (FAST) Program and
the Common Stock can be transferred electronically to third parties via the DTC
Fast Automated Securities Transfer (FAST) Program.

(w) Sarbanes-Oxley. The Company is in compliance with all provisions of the
Sarbanes-Oxley Act of 2002, as amended, which are applicable to it as of the
date hereof, except where the failure to be in compliance is not reasonably
likely to result in a Material Adverse Effect.

(x) Certain Fees. Except as disclosed on Schedule 4(x), no brokerage or finder’s
fees or commissions are or will be payable by the Company to any broker,
financial advisor or consultant, finder, placement agent, investment banker,
bank or other Person with respect to the transactions contemplated by the
Transaction Documents. Except as disclosed on Schedule 4(x), the Investor shall
have no obligation with respect to any fees or with respect to any claims made
by or on behalf of other Persons for fees of a type contemplated in this
Section 4(x) that may be due in connection with the transactions contemplated by
the Transaction Documents.

(y) Investment Company. The Company is not, and immediately after receipt of
payment for the Securities will not be, an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

(z) Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) of the Exchange Act, and the Company has taken no
action designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock pursuant to the Exchange Act
nor has the Company received any notification that the SEC is currently
contemplating terminating such registration. Except as set forth in the SEC
Documents, the Company has not, in the twelve (12) months preceding the date
hereof, received any notice from the Principal Market to the effect that the
Company is not in compliance with the listing or maintenance requirements of the
Principal Market.

(aa) Accountants. The Company’s accountants are set forth in the SEC Documents
and, to the knowledge of the Company, such accountants are an independent
registered public accounting firm as required by the Securities Act.

(bb) No Market Manipulation. The Company has not, and to its knowledge no Person
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.

(cc) Shell Company Status. The Company is not currently, and within the past
three years has not been, an issuer identified in Rule 144(i)(1) under the
Securities Act.

 

  5. COVENANTS.

(a) Filing of Current Report and Initial Prospectus Supplement. The Company
agrees that it shall, within the time required under the Exchange Act, file with
the SEC a report on Form 8-K relating to

 

-16-



--------------------------------------------------------------------------------

the transactions contemplated by, and describing the material terms and
conditions of, the Transaction Documents (the “Current Report”). The Company
further agrees that it shall, within the time required under Rule 424(b) under
the Securities Act, file with the SEC the Initial Prospectus Supplement pursuant
to Rule 424(b) under the Securities Act specifically relating to the
transactions contemplated by, and describing the material terms and conditions
of, the Transaction Documents, containing information previously omitted at the
time of effectiveness of the Registration Statement in reliance on Rule 430B
under the Securities Act, and disclosing all information relating to the
transactions contemplated hereby required to be disclosed in the Registration
Statement and the Prospectus as of the date of the Initial Prospectus
Supplement, including, without limitation, information required to be disclosed
in the section captioned “Plan of Distribution” in the Prospectus. The Investor
acknowledges that it will be identified in the Initial Prospectus Supplement as
an underwriter within the meaning of Section 2(a)(11) of the Securities Act. The
Company shall permit the Investor to review and comment upon the Current Report
and the Initial Prospectus Supplement at least two (2) Business Days prior to
their filing with the SEC, the Company shall give due consideration to all such
comments, and the Company shall not file the Current Report or the Initial
Prospectus Supplement with the SEC in a form to which the Investor reasonably
objects. The Investor shall use its reasonable best efforts to comment upon the
Current Report and the Initial Prospectus Supplement within one (1) Business Day
from the date the Investor receives the final pre-filing draft version thereof
from the Company. The Investor shall furnish to the Company such information
regarding itself, the Securities held by it and the intended method of
distribution thereof, including any arrangement between the Investor and any
other Person relating to the sale or distribution of the Securities, as shall be
reasonably requested by the Company in connection with the preparation and
filing of the Current Report and the Initial Prospectus Supplement, and shall
otherwise cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of the Current Report and the Initial
Prospectus Supplement with the SEC.

(b) Blue Sky. The Company shall take such action, if any, as is reasonably
necessary in order to obtain an exemption for or to register or qualify (i) the
issuance of the Commitment Shares and the sale of the Purchase Shares to the
Investor under this Agreement and (ii) any subsequent resale of the Commitment
Shares and all Purchase Shares by the Investor, in each case, under applicable
securities or “Blue Sky” laws of the states of the United States in such states
as is reasonably requested by the Investor from time to time, and shall provide
evidence of any such action so taken to the Investor.

(c) Listing/DTC. The Company shall promptly secure the listing of all of the
Purchase Shares and Commitment Shares to be issued to the Investor hereunder on
the Principal Market (subject to official notice of issuance) and upon each
other national securities exchange or automated quotation system, if any, upon
which the Common Stock is then listed, and shall use reasonable best efforts to
maintain, so long as any shares of Common Stock shall be so listed, such listing
of all such Securities from time to time issuable hereunder. The Company shall
use commercially reasonable efforts to maintain the listing of the Common Stock
on the Principal Market and shall comply in all respects with the Company’s
reporting, filing and other obligations under the bylaws or rules and
regulations of the Principal Market. Neither the Company nor any of its
Subsidiaries shall take any action that would reasonably be expected to result
in the delisting or suspension of the Common Stock on the Principal Market. The
Company shall promptly, and in no event later than the following Business Day,
provide to the Investor copies of any notices it receives from the Principal
Market regarding the continued eligibility of the Common Stock for listing on
the Principal Market; provided, however, that the Company shall not be required
to provide the Investor copies of any such notice that the Company reasonably
believes constitutes material non-public information and the Company would not
be required to publicly disclose such notice in any report or statement filed
with the SEC under the Exchange Act (including on Form 8-K) or the Securities
Act. The Company shall pay all fees and expenses in connection with satisfying
its obligations under this Section 5(c). The Company shall take all action
necessary to ensure that its Common Stock can be transferred electronically as
DWAC Shares.

 

-17-



--------------------------------------------------------------------------------

(d) Prohibition of Short Sales and Hedging Transactions. The Investor agrees
that beginning on the date of this Agreement and ending on the date of
termination of this Agreement as provided in Section 11, the Investor and its
agents, representatives and affiliates shall not in any manner whatsoever enter
into or effect, directly or indirectly, any (i) “short sale” (as such term is
defined in Rule 200 of Regulation SHO of the Exchange Act) of the Common Stock
or (ii) hedging transaction, which establishes a net short position with respect
to the Common Stock.

(e) Issuance of Commitment Shares. In consideration for the Investor’s execution
and delivery of this Agreement, the Company shall cause the Transfer Agent to
issue, on the Commencement Date, 19,188 shares of Common Stock (the “Initial
Commitment Shares”) directly to the Investor electronically as DWAC Shares and
shall deliver to the Transfer Agent the Irrevocable Transfer Agent Instructions
with respect to the issuance of the Commitment Shares. For the avoidance of
doubt, all of the Initial Commitment Shares shall be fully earned as of the date
of this Agreement, whether or not the Commencement shall occur or any Purchase
Shares are purchased by the Investor under this Agreement and irrespective of
any termination of this Agreement. In connection with each Regular Purchase and
each Accelerated Purchase of Purchase Shares hereunder, the Company shall issue
to the Investor a number of shares of Common Stock (the “Additional Commitment
Shares” and, collectively with the Initial Commitment Shares, the “Commitment
Shares”) equal to the product of (x) 76,751 and (y) the Purchase Amount
Fraction. The “Purchase Amount Fraction” shall mean a fraction, the numerator of
which is the Purchase Amount purchased by the Investor with respect to such
Regular Purchase and Accelerated Purchase (as applicable) of Purchase Shares and
the denominator of which is Ten Million Dollars ($10,000,000). The Additional
Commitment Shares shall be issued to the Investor on the same Business Day as
Purchase Shares are issued to the Investor in connection with the applicable
Regular Purchase and Accelerated Purchase (as applicable) in accordance with
Section 2(c). The Additional Commitment Shares shall be equitably adjusted for
any reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction. For the avoidance of doubt, the Additional Commitment
Shares shall be fully earned as of the date of their issuance pursuant to this
Agreement, whether or not any additional Purchase Shares are purchased
thereafter by the Investor under this Agreement and irrespective of any
termination of this Agreement.

(f) Due Diligence; Non-Public Information. The Investor shall have the right,
from time to time as the Investor may reasonably deem appropriate, to perform
reasonable due diligence on the Company during normal business hours. The
Company and its officers and employees shall provide information and reasonably
cooperate with the Investor in connection with any reasonable request by the
Investor related to the Investor’s due diligence of the Company. Each party
hereto agrees not to disclose any Confidential Information of the other party to
any third party and shall not use the Confidential Information for any purpose
other than in connection with, or in furtherance of, the transactions
contemplated hereby. Each party hereto acknowledges that the Confidential
Information shall remain the property of the disclosing party and agrees that it
shall take all reasonable measures to protect the secrecy of any Confidential
Information disclosed by the other party. The Company confirms that neither it
nor any other Person acting on its behalf shall provide the Investor or its
agents or counsel with any information that constitutes or might constitute
material, non-public information, unless a simultaneous public announcement
thereof is made by the Company in the manner contemplated by Regulation FD. In
the event of a breach of the foregoing covenant by the Company or any Person
acting on its behalf (as determined in the reasonable good faith judgment of the
Investor), in addition to any other remedy provided herein or in the other
Transaction Documents, the Investor shall have the right to make a public
disclosure, in the form of a press release, public advertisement or otherwise,
of such material, non-public

 

-18-



--------------------------------------------------------------------------------

information without the prior approval by the Company; provided the Investor
shall have first provided notice to the Company that it believes it has received
information that constitutes material, non-public information and the Company
shall have at least 24 hours to respond to such notice, and thereafter the
Investor shall have provided a draft final version of such press release, public
advertisement or otherwise at least 24 hours prior to the Investor’s intended
public disclosure, and the Investor shall have incorporated any reasonable
comments made by the Company on such draft press release, and the Company shall
have failed to publicly disclose such material, non-public information prior to
such disclosure by the Investor. The Investor shall not have any liability to
the Company, any of its Subsidiaries, or any of their respective directors,
officers, employees, stockholders or agents, for any such disclosure. The
Company understands and confirms that the Investor shall be relying on the
foregoing covenants in effecting transactions in securities of the Company.

(g) Purchase Records. The Investor and the Company shall each maintain records
showing the remaining Available Amount at any given time and the dates and
Purchase Amounts for each Regular Purchase and Accelerated Purchase or shall use
such other method, reasonably satisfactory to the Investor and the Company.

(h) Taxes. The Company shall pay any and all transfer, stamp or similar taxes
that may be payable with respect to the issuance and delivery of any shares of
Common Stock to the Investor made under this Agreement.

(i) Effective Registration Statement; Current Prospectus; Securities Law
Compliance. The Company shall use its reasonable best efforts to keep the
Registration Statement effective pursuant to Rule 415 promulgated under the
Securities Act, and to keep the Registration Statement and the Prospectus
current and available for issuances and sales of all of the Securities by the
Company to the Investor, and for the resale by the Investor, at all times until
the earlier of (i) the date on which the Investor shall have sold all the
Securities and no Available Amount remains under this Agreement and (ii) 180
days following the Maturity Date (the “Registration Period”). Without limiting
the generality of the foregoing, during the Registration Period, the Company
shall (a) take all action necessary to cause the Common Stock to continue to be
registered as a class of securities under Sections 12(b) or 12(g) of the
Exchange Act, shall comply with its reporting and filing obligations under the
Exchange Act, and shall not take any action or file any document (whether or not
permitted by the Exchange Act) to terminate or suspend such registration or to
terminate or suspend its reporting and filing obligations under the Exchange
Act, and (b) prepare and file with the SEC, at the Company’s expense, such
amendments (including, without limitation, post-effective amendments) to the
Registration Statement and such Prospectus Supplements pursuant to Rule 424(b)
under the Securities Act, in each case, as may be necessary to keep the
Registration Statement effective pursuant to Rule 415 promulgated under the
Securities Act, and to keep the Registration Statement and the Prospectus
current and available for issuances and sales of all of the Securities by the
Company to the Investor, and for the resale of all of the Securities by the
Investor, at all times during the Registration Period (it being hereby
acknowledged and agreed that the Company shall prepare and file with the SEC, at
the Company’s expense, immediately prior to the third anniversary of the initial
effective date of the Registration Statement (the “Renewal Date”), a new
Registration Statement relating to the Securities, in a form satisfactory to the
Investor and its counsel, and the Company shall use its reasonable best efforts
to cause such Registration Statement to be declared effective within 180 days
after the Renewal Date). The Investor shall furnish to the Company such
information regarding itself, the Securities held by it and the intended method
of distribution thereof as shall be reasonably requested by the Company in
connection with the preparation and filing of any such amendment to the
Registration Statement (or new Registration Statement) or any such Prospectus
Supplement, and shall otherwise cooperate with the Company as reasonably
requested by the Company in connection with the preparation and filing of any
such amendment to the Registration Statement (or new

 

-19-



--------------------------------------------------------------------------------

Registration Statement) or any such Prospectus Supplement. The Company shall
comply with all applicable federal, state and foreign securities laws in
connection with the offer, issuance and sale of the Securities contemplated by
the Transaction Documents. Without limiting the generality of the foregoing,
neither the Company nor any of its officers, directors or affiliates will take,
directly or indirectly, any action designed or intended to stabilize or
manipulate the price of any security of the Company, or which would reasonably
be expected to cause or result in, stabilization or manipulation of the price of
any security of the Company.

(j) Stop Orders. The Company shall advise the Investor promptly (but in no event
later than 24 hours) and shall confirm such advice in writing: (i) of the
Company’s receipt of notice of any request by the SEC for amendment of or a
supplement to the Registration Statement, the Prospectus, any Prospectus
Supplement or for any additional information; (ii) of the Company’s receipt of
notice of the issuance by the SEC of any stop order suspending the effectiveness
of the Registration Statement or prohibiting or suspending the use of the
Prospectus or any Prospectus Supplement, or of the Company’s receipt of any
notification of the suspension of qualification of the Securities for offering
or sale in any jurisdiction or the initiation or contemplated initiation of any
proceeding for such purpose; and (iii) of the Company becoming aware of the
happening of any event, which makes any statement of a material fact made in the
Registration Statement, the Prospectus or any Prospectus Supplement untrue or
which requires the making of any additions to or changes to the statements then
made in the Registration Statement, the Prospectus or any Prospectus Supplement
in order to state a material fact required by the Securities Act to be stated
therein or necessary in order to make the statements then made therein (in the
case of the Prospectus or any Prospectus Supplement, in light of the
circumstances under which they were made) not misleading, or of the necessity to
amend the Registration Statement or supplement the Prospectus or any Prospectus
Supplement to comply with the Securities Act or any other law. The Company shall
not be required to disclose to the Investor the substance or specific reasons of
any of the events set forth in clauses (i) through (iii) of the immediately
preceding sentence, but rather, shall only be required to disclose that the
event has occurred. The Company shall not deliver to the Investor any Regular
Purchase Notice or Accelerated Purchase Notice, and the Investor shall not be
obligated to purchase any shares of Common Stock under this Agreement, during
the continuation or pendency of any of the foregoing events. If at any time the
SEC shall issue any stop order suspending the effectiveness of the Registration
Statement or prohibiting or suspending the use of the Prospectus or any
Prospectus Supplement, the Company shall use its reasonable best efforts to
obtain the withdrawal of such order at the earliest possible time. The Company
shall furnish to the Investor, without charge, a copy of any correspondence from
the SEC or the staff of the SEC to the Company or its representatives relating
to the Registration Statement or the Prospectus, as the case may be.

(k) Amendments to Registration Statement; Prospectus Supplements. Except as
provided in this Agreement and other than periodic and current reports required
to be filed pursuant to the Exchange Act, the Company shall not file with the
SEC any amendment to the Registration Statement or any supplement to the Base
Prospectus that refers to the Investor, the Transaction Documents or the
transactions contemplated thereby (including, without limitation, any Prospectus
Supplement filed in connection with the transactions contemplated by the
Transaction Documents), in each case with respect to which (a) the Investor
shall not previously have been advised and afforded the opportunity to review
and comment thereon at least two (2) Business Days prior to filing with the SEC,
as the case may be, (b) the Company shall not have given due consideration to
any comments thereon received from the Investor or its counsel, or (c) the
Investor shall reasonably object, unless the Company reasonably has determined
that it is necessary to amend the Registration Statement or make any supplement
to the Prospectus to comply with the Securities Act or any other applicable law
or regulation, in which case the Company shall promptly (but in no event later
than 24 hours) so inform the Investor, the Investor shall be provided with a
reasonable opportunity to review and comment upon any disclosure referring to
the Investor, the

 

-20-



--------------------------------------------------------------------------------

Transaction Documents or the transactions contemplated thereby, as applicable,
and the Company shall expeditiously furnish to the Investor a copy thereof. In
addition, for so long as, in the reasonable opinion of counsel for the Investor,
the Prospectus is required to be delivered in connection with any acquisition or
sale of Securities by the Investor, the Company shall not file any Prospectus
Supplement with respect to the Securities without furnishing to the Investor as
many copies of such Prospectus Supplement, together with the Prospectus, as the
Investor may reasonably request.

(l) Prospectus Delivery. The Company consents to the use of the Prospectus (and
of each Prospectus Supplement thereto) in accordance with the provisions of the
Securities Act and with the securities or “blue sky” laws of the jurisdictions
in which the Securities may be sold by the Investor, in connection with the
offering and sale of the Securities and for such period of time thereafter as
the Prospectus is required by the Securities Act to be delivered in connection
with sales of the Securities. The Company will make available to the Investor
upon request, and thereafter from time to time will furnish to the Investor, as
many copies of the Prospectus (and each Prospectus Supplement thereto) as the
Investor may reasonably request for the purposes contemplated by the Securities
Act within the time during which the Prospectus is required by the Securities
Act to be delivered in connection with sales of the Securities. If during such
period of time any event shall occur that in the reasonable judgment of the
Company and its counsel, or in the reasonable judgment of the Investor and its
counsel, is required to be set forth in the Registration Statement, the
Prospectus or any Prospectus Supplement or should be set forth therein in order
to make the statements made therein (in the case of the Prospectus or any
Prospectus Supplement, in light of the circumstances under which they were made)
not misleading, or if in the reasonable judgment of the Company and its counsel,
or in the reasonable judgment of the Investor and its counsel, it is otherwise
necessary to amend the Registration Statement or supplement the Prospectus or
any Prospectus Supplement to comply with the Securities Act or any other
applicable law or regulation, the Company shall forthwith prepare and, subject
to Section 5(k) above, file with the SEC an appropriate amendment to the
Registration Statement or an appropriate Prospectus Supplement and in each case
shall expeditiously furnish to the Investor, at the Company’s expense, such
amendment to the Registration Statement or such Prospectus Supplement, as
applicable, as may be necessary to reflect any such change or to effect such
compliance. The Company shall have no obligation to separately advise the
Investor of, or deliver copies to the Investor of, the SEC Documents, all of
which the Investor shall be deemed to have notice of.

(m) Integration. From and after the date of this Agreement, the Company shall
not sell, offer for sale or solicit offers to buy or otherwise negotiate in
respect of any security (as defined in Section 2 of the Securities Act) of the
Company that would be integrated with the offer or sale of the Securities such
that the rules or regulations of the Principal Market would require stockholder
approval of this transaction prior to the closing of such other transaction
unless stockholder approval is obtained before the closing of such subsequent
transaction.

(n) Use of Proceeds. The Company will use the net proceeds from the offering as
described in the Prospectus.

(o) Other Transactions. The Company shall not enter into, announce or recommend
to its stockholders any agreement, plan, arrangement or transaction in or of
which the terms thereof would restrict, materially delay, conflict with or
impair the ability or right of the Company to perform its obligations under the
Transaction Documents, including, without limitation, the obligation of the
Company to deliver the Purchase Shares and the Commitment Shares to the Investor
in accordance with the terms of the Transaction Documents.

 

-21-



--------------------------------------------------------------------------------

(p) Required Filings Relating to Purchases. To the extent required under the
Securities Act or under interpretations by the SEC thereof, as promptly as
practicable after the close of each of the Company’s fiscal quarters (or on such
other dates as required under the Securities Act or under interpretations by the
SEC thereof), the Company shall prepare a Prospectus Supplement, which will set
forth the number of Purchase Shares sold to the Investor during such quarterly
period (or other relevant period), the purchase price for such Purchase Shares
and the net proceeds received by the Company from such sales, and shall file
such Prospectus Supplement with the SEC pursuant to Rule 424(b) under the
Securities Act (and within the time periods required by Rule 424(b) and Rule
430B under the Securities Act). If any such quarterly Prospectus Supplement is
not required to be filed under the Securities Act or under interpretations by
the SEC thereof, the Company shall disclose the information referenced in the
immediately preceding sentence in its annual report on Form 10-K or its
quarterly report on Form 10-Q (as applicable) in respect of the quarterly period
that ended immediately before the filing of such report in which sales of
Purchase Shares were made to the Investor under this Agreement, and file such
report with the SEC within the applicable time period required by the Exchange
Act. The Company shall not file any Prospectus Supplement pursuant to this
Section 5(p), and shall not file any report containing disclosure relating to
such sales of Purchase Shares, unless a copy of such Prospectus Supplement or
disclosure has been submitted to the Investor a reasonable period of time before
the filing and the Investor has not reasonably objected thereto (it being
acknowledged and agreed that the Company shall not submit any portion of any
Form 10-K or Form 10-Q other than the specific disclosure relating to any sales
of Purchase Shares). The Company shall also furnish copies of all such
Prospectus Supplements to each exchange or market in the United States on which
sales of the Purchase Shares may be made as may be required by the rules or
regulations of such exchange or market, if applicable.

(q) Special Registration Rights. The Company covenants and agrees that (i) upon
the written request of the Investor at any time between the date of this
Agreement and the date that is the six (6) month anniversary of the date of this
Agreement (the “Request Period”), the Company shall prepare and file with the
SEC a resale registration statement on Form S-3 covering the resale of shares of
Common Stock beneficially owned by the Investor as of the date hereof that are
not covered by the Registration Statement (the “Registrable Securities”), and
(ii) if, at any time during the Request Period, the Company proposes to file
with the SEC any resale registration statement on Form S-1 or Form S-3 covering
the resale of shares of Common Stock other than the Registrable Securities (the
resale registration statement referred to in either clause (i) or (ii) of this
Section 5(q), the “Resale Registration Statement”), then the Company shall
deliver to the Investor a written notice of such proposed filing and, if within
five (5) Business Days after the date of the receipt of such notice, the
Investor shall so request in writing, the Company shall include in such Resale
Registration Statement all or any part of such Registrable Securities the resale
of which the Investor requests to be registered, in each case so as to permit
the resale of such Registrable Securities by the Investor under Rule 415 under
the Securities Act at then prevailing market prices (and not fixed prices). Upon
filing the Resale Registration Statement, the Company shall use its reasonable
best efforts to cause such Resale Registration Statement to be declared
effective by the SEC as soon as practicable thereafter, including the filing of
amendments and post-effective amendments and supplements to such Resale
Registration Statement. The Company shall use reasonable best efforts to keep
the Resale Registration Statement effective pursuant to Rule 415 promulgated
under the Securities Act and available for the resale by the Investor of all of
the Registrable Securities covered thereby at all times until the date on which
the Investor shall have resold all the Registrable Securities covered thereby
(the “Resale Registration Period”). The Resale Registration Statement (including
any amendments or supplements thereto and prospectuses contained therein) shall
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein, or necessary to make the statements therein,
in light of the circumstances in which they were made, not misleading. The
Company’s obligations under this Section 5(q) shall cease upon the expiration of
the Registration Period.

 

-22-



--------------------------------------------------------------------------------

  6. TRANSFER AGENT INSTRUCTIONS.

On the date of this Agreement, the Company shall issue to the Transfer Agent
(and any subsequent transfer agent) irrevocable instructions, in the form
substantially similar to those used by the Investor in substantially similar
transactions, to issue the Purchase Shares and the Commitment Shares in
accordance with the terms of this Agreement (the “Irrevocable Transfer Agent
Instructions”). All Securities to be issued to or for the benefit of the
Investor pursuant to this Agreement shall be issued as DWAC Shares. The Company
warrants to the Investor that no instruction other than the Irrevocable Transfer
Agent Instructions referred to in this Section 6 will be given by the Company to
the Transfer Agent with respect to the Securities, and the Securities shall
otherwise be freely transferable on the books and records of the Company.

 

  7. CONDITIONS TO THE COMPANY’S RIGHT TO COMMENCE SALES OF SHARES OF COMMON
STOCK.

The right of the Company hereunder to commence sales of the Purchase Shares on
the Commencement Date is subject to the satisfaction or, where legally
permissible, the waiver of each of the following conditions:

(a) The Investor shall have executed each of the Transaction Documents and
delivered the same to the Company;

(b) No stop order with respect to the Registration Statement shall be pending or
threatened by the SEC;

(c) All federal, state, local and foreign governmental laws, rules and
regulations applicable to the transactions contemplated by the Transaction
Documents and necessary for the execution, delivery and performance of the
Transaction Documents and the consummation of the transactions contemplated
thereby in accordance with the terms thereof shall have been complied with, and
all consents, authorizations and orders of, and all filings and registrations
with, all federal, state, local and foreign courts or governmental agencies and
all federal, state, local and foreign regulatory or self-regulatory agencies
necessary for the execution, delivery and performance of the Transaction
Documents and the consummation of the transactions contemplated thereby in
accordance with the terms thereof shall have been obtained or made, including,
without limitation, in each case those required prior to the commencement of
sales of Purchase Shares under the Securities Act, the Exchange Act, applicable
state securities or “Blue Sky” laws or applicable rules and regulations of the
Principal Market or otherwise required by the SEC, the Principal Market, or any
state securities regulators;

(d) No statute, regulation, order, decree, writ, ruling or injunction shall have
been enacted, entered, promulgated, threatened or endorsed by any federal, state
or local court or governmental authority of competent jurisdiction which
prohibits the consummation of or which would materially modify or delay any of
the transactions contemplated by the Transaction Documents;

(e) All Securities to be issued by the Company to the Investor under the
Transaction Documents shall have been approved for listing on the Principal
Market in accordance with the applicable rules and regulations of the Principal
Market, subject only to official notice of issuance; and

(f) The representations and warranties of the Investor shall be true and correct
in all material respects (except to the extent that any of such representations
and warranties is already qualified as to materiality in Section 3 above, in
which case, such representations and warranties shall be true and correct
without further qualification) as of the date hereof and as of the Commencement
Date as though made at that time.

 

-23-



--------------------------------------------------------------------------------

  8. CONDITIONS TO THE INVESTOR’S OBLIGATION TO PURCHASE SHARES OF COMMON STOCK.

The obligation of the Investor to buy Purchase Shares under this Agreement is
subject to the satisfaction or, where legally permissible, the waiver of each of
the following conditions on or prior to the Commencement Date and, once such
conditions have been initially satisfied, there shall not be any ongoing
obligation to satisfy such conditions after the Commencement has occurred:

(a) The Company shall have executed each of the Transaction Documents and
delivered the same to the Investor;

(b) The Common Stock shall be listed on the Principal Market and all Securities
to be issued by the Company to the Investor pursuant to this Agreement shall
have been approved for listing on the Principal Market in accordance with the
applicable rules and regulations of the Principal Market, subject only to
official notice of issuance;

(c) The Investor shall have received the opinion of the Company’s legal counsel
dated as of the Commencement Date substantially in the form agreed to prior to
the date of this Agreement by the Company’s legal counsel and the Investor’s
legal counsel;

(d) The representations and warranties of the Company shall be true and correct
in all material respects (except to the extent that any of such representations
and warranties is already qualified as to materiality in Section 4 above, in
which case, such representations and warranties shall be true and correct
without further qualification) as of the date when made and as of the
Commencement Date as though made at that time (except for representations and
warranties that speak as of a specific date) and the Company shall have
performed, satisfied and complied with the covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Company at or prior to the Commencement Date. The Investor shall
have received a certificate, executed by the CEO, President or CFO of the
Company, dated as of the Commencement Date, to the foregoing effect in the form
attached hereto as Exhibit A;

(e) [Reserved];

(f) As of the Commencement Date, the Company shall have reserved out of its
authorized and unissued Common Stock, (A) solely for the purpose of effecting
purchases of Purchase Shares hereunder, 2,000,000 shares of Common Stock and
(B) as Additional Commitment Shares in accordance with Section 5(e) hereof,
76,751 shares of Common Stock;

(g) The Irrevocable Transfer Agent Instructions shall have been delivered to and
acknowledged in writing by the Company and the Company’s Transfer Agent, and the
Initial Commitment Shares required to have been issued on the Commencement Date
in accordance with Section 5(e) hereof shall have been issued directly to the
Investor electronically as DWAC Shares;

(h) The Company shall have delivered to the Investor a certificate evidencing
the incorporation and good standing of the Company in the State of Delaware
issued by the Secretary of State of the State of Delaware as of a date within
ten (10) Business Days of the Commencement Date;

 

-24-



--------------------------------------------------------------------------------

(i) The Company shall have delivered to the Investor a certified copy of the
Certificate of Incorporation as certified by the Secretary of State of the State
of Delaware within ten (10) Business Days of the Commencement Date;

(j) The Company shall have delivered to the Investor a secretary’s certificate
executed by the Secretary of the Company, dated as of the Commencement Date, in
the form attached hereto as Exhibit B;

(k) The Registration Statement shall continue to be effective and no stop order
with respect to the Registration Statement shall be pending or threatened by the
SEC. The Company shall have a maximum dollar amount certain of Common Stock
registered under the Registration Statement which is sufficient to issue to the
Investor not less than (i) the full Available Amount worth of Purchase Shares
plus (ii) all of the Commitment Shares. The Current Report and the Initial
Prospectus Supplement each shall have been filed with the SEC, as required
pursuant to Section 5(a), and copies of the Prospectus shall have been delivered
to the Investor in accordance with Section 5(m) hereof. The Prospectus shall be
current and available for issuances and sales of all of the Securities by the
Company to the Investor, and for the resale of all of the Securities by the
Investor. Any other Prospectus Supplements required to have been filed by the
Company with the SEC under the Securities Act at or prior to the Commencement
Date shall have been filed with the SEC within the applicable time periods
prescribed for such filings under the Securities Act. All reports, schedules,
registrations, forms, statements, information and other documents required to
have been filed by the Company with the SEC at or prior to the Commencement Date
pursuant to the reporting requirements of the Exchange Act shall have been filed
with the SEC within the applicable time periods prescribed for such filings
under the Exchange Act;

(l) No Event of Default has occurred, or any event which, after notice and/or
lapse of time, would become an Event of Default has occurred;

(m) All federal, state and local governmental laws, rules and regulations
applicable to the transactions contemplated by the Transaction Documents and
necessary for the execution, delivery and performance of the Transaction
Documents and the consummation of the transactions contemplated thereby in
accordance with the terms thereof shall have been complied with, and all
consents, authorizations and orders of, and all filings and registrations with,
all federal, state and local courts or governmental agencies and all federal,
state and local regulatory or self-regulatory agencies necessary for the
execution, delivery and performance of the Transaction Documents and the
consummation of the transactions contemplated thereby in accordance with the
terms thereof shall have been obtained or made, including, without limitation,
in each case those required under the Securities Act, the Exchange Act,
applicable state securities or “Blue Sky” laws or applicable rules and
regulations of the Principal Market, or otherwise required by the SEC, the
Principal Market or any state securities regulators;

(n) No statute, regulation, order, decree, writ, ruling or injunction shall have
been enacted, entered, promulgated, threatened or endorsed by any federal,
state, local or foreign court or governmental authority of competent
jurisdiction which prohibits the consummation of or which would materially
modify or delay any of the transactions contemplated by the Transaction
Documents;

(o) No action, suit or proceeding before any federal, state, local or foreign
arbitrator or any court or governmental authority of competent jurisdiction
shall have been commenced or threatened, and no inquiry or investigation by any
federal, state, local or foreign governmental authority of competent
jurisdiction shall have been commenced or threatened, against the Company, or
any of the officers, directors or affiliates of the Company, seeking to
restrain, prevent or change the transactions contemplated by the Transaction
Documents, or seeking material damages in connection with such transactions; and

 

-25-



--------------------------------------------------------------------------------

(p) The Company shall have provided the Investor with the information requested
by the Investor in connection with its due diligence requests in accordance with
the terms of Section 5(f) hereof.

 

  9. INDEMNIFICATION.

In consideration of the Investor’s execution and delivery of the Transaction
Documents and acquiring the Securities hereunder and in addition to all of the
Company’s other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless the Investor and all of its
affiliates, stockholders, officers, directors and employees and any of the
foregoing person’s agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys’ fees and disbursements
(the “Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to: (a) any misrepresentation or breach of any
representation or warranty made by the Company in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(b) any breach of any covenant, agreement or obligation of the Company contained
in the Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (c) any cause of action, suit or claim brought
or made against such Indemnitee and arising out of or resulting from the
execution, delivery, performance or enforcement of the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(d) any violation of the Securities Act, the Exchange Act, state securities or
“Blue Sky” laws, or the rules and regulations of the Principal Market in
connection with the transactions contemplated by the Transaction Documents by
the Company or any of its Subsidiaries, affiliates, officers, directors or
employees, (e) any untrue statement or alleged untrue statement of a material
fact contained, or incorporated by reference, in the Registration Statement or
any amendment thereto or any omission or alleged omission to state therein, or
in any document incorporated by reference therein, a material fact required to
be stated therein or necessary to make the statements therein not misleading, or
(f) any untrue statement or alleged untrue statement of a material fact
contained, or incorporated by reference, in the Prospectus, or any omission or
alleged omission to state therein, or in any document incorporated by reference
therein, a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; provided, however, that (I) the indemnity contained in clause
(c) of this Section 9 shall not apply to any Indemnified Liabilities which
directly and primarily result from the fraud, gross negligence or willful
misconduct of an Indemnitee, (II) the indemnity contained in clauses (d),
(e) and (f) of this Section 9 shall not apply to any Indemnified Liabilities to
the extent, but only to the extent, arising out of or based upon any untrue
statement or alleged untrue statement or omission or alleged omission made in
reliance upon and in conformity with written information furnished to the
Company by or on behalf of the Investor expressly for use in any Prospectus
Supplement (it being hereby acknowledged and agreed that the written information
set forth on Exhibit C attached hereto is the only written information furnished
to the Company by or on behalf of the Investor expressly for use in the Initial
Prospectus Supplement), if the Prospectus was timely made available by the
Company to the Investor pursuant to Section 5(l), (III) the indemnity contained
in clauses (d), (e) and (f) of this Section 9 shall not inure to the benefit of
the Investor to the extent such Indemnified Liabilities are based on a failure
of the Investor to deliver or to cause to be delivered the Prospectus made
available by the Company, if such Prospectus was timely made available by the
Company pursuant to Section 5(l), and if delivery of the Prospectus would have
cured the defect giving rise to such Indemnified Liabilities, and (IV) the
indemnity in this Section 9

 

-26-



--------------------------------------------------------------------------------

shall not apply to amounts paid in settlement of any claim if such settlement is
effected without the prior written consent of the Company, which consent shall
not be unreasonably withheld, conditioned or delayed. To the extent that the
foregoing undertaking by the Company may be unenforceable for any reason, the
Company shall make the maximum contribution to the payment and satisfaction of
each of the Indemnified Liabilities which is permissible under applicable law.
Payment under this indemnification shall be made within thirty (30) days from
the date Investor makes written request for it. A certificate containing
reasonable detail as to the amount of such indemnification submitted to the
Company by Investor shall be conclusive evidence, absent manifest error, of the
amount due from the Company to Investor. If any action shall be brought against
any Indemnitee in respect of which indemnity may be sought pursuant to this
Agreement, such Indemnitee shall promptly notify the Company in writing, and the
Company shall have the right to assume the defense thereof with counsel of its
own choosing reasonably acceptable to the Indemnitee. Any Indemnitee shall have
the right to employ separate counsel in any such action and participate in the
defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Indemnitee, except to the extent that (i) the employment thereof
has been specifically authorized by the Company in writing, (ii) the Company has
failed after a reasonable period of time to assume such defense and to employ
counsel or (iii) in such action there is, in the reasonable opinion of such
separate counsel, a material conflict on any material issue between the position
of the Company and the position of such Indemnitee, in which case the Company
shall be responsible for the reasonable fees and expenses of no more than one
such separate counsel.

 

  10. EVENTS OF DEFAULT.

An “Event of Default” shall be deemed to have occurred at any time as any of the
following events occurs:

(a) the effectiveness of the Registration Statement registering the Securities
lapses for any reason (including, without limitation, the issuance of a stop
order) or the Registration Statement or the Prospectus is unavailable for the
sale by the Company to the Investor (or the resale by the Investor) of any or
all of the Securities to be issued to the Investor under the Transaction
Documents (including, without limitation, as a result of any failure of the
Company to satisfy all of the requirements for the use of a registration
statement on Form S-3 pursuant to the Securities Act for the offering and sale
of the Securities contemplated by this Agreement), and such lapse or
unavailability continues for a period of ten (10) consecutive Business Days or
for more than an aggregate of thirty (30) Business Days in any 365-day period;

(b) the suspension of the Common Stock from trading or the failure of the Common
Stock to be listed on the Principal Market for a period of one (1) Business Day,
provided that the Company may not direct the Investor to purchase shares of
Common Stock during any such suspension;

(c) the delisting of the Common Stock from The NASDAQ Global Market, provided,
however, that the Common Stock is not immediately thereafter trading on the New
York Stock Exchange, The NASDAQ Capital Market, The NASDAQ Global Select Market,
the NYSE MKT, the NYSE Arca, the OTC Bulletin Board or OTC Markets (or
nationally recognized successor to any of the foregoing);

(d) the failure for any reason by the Transfer Agent to issue Purchase Shares or
Additional Commitment Shares to the Investor within three (3) Business Days
after the applicable Purchase Date or Accelerated Purchase Date (as applicable)
on which the Investor is entitled to receive such Securities;

(e) the Company breaches any representation, warranty, covenant or other term or
condition under any Transaction Document if such breach could have a Material
Adverse Effect and except, in the case of a breach of a covenant which is
reasonably curable, only if such breach continues for a period of at least five
(5) Business Days;

 

-27-



--------------------------------------------------------------------------------

(f) if any Person commences a proceeding against the Company pursuant to or
within the meaning of any Bankruptcy Law;

(g) if the Company pursuant to or within the meaning of any Bankruptcy Law:
(i) commences a voluntary case, (ii) consents to the entry of an order for
relief against it in an involuntary case, (iii) consents to the appointment of a
Custodian of it or for all or substantially all of its property, or (iv) makes a
general assignment for the benefit of its creditors or is generally unable to
pay its debts as the same become due;

(h) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (i) is for relief against the Company in an involuntary
case, (ii) appoints a Custodian of the Company or for all or substantially all
of its property, or (iii) orders the liquidation of the Company or any
Subsidiary;

(i) if at any time the Company is not eligible to transfer its Common Stock
electronically as DWAC Shares; or

(j) if at any time after the Commencement Date, the Exchange Cap is reached (to
the extent the Exchange Cap is applicable pursuant to Section 2(e) hereof).

In addition to any other rights and remedies under applicable law and this
Agreement, so long as an Event of Default has occurred and is continuing, or if
any event which, after notice and/or lapse of time, would become an Event of
Default, has occurred and is continuing, the Company shall not deliver to the
Investor any Regular Purchase Notice or Accelerated Purchase Notice, and the
Investor shall not purchase any shares of Common Stock under this Agreement.

 

  11. TERMINATION

This Agreement may be terminated only as follows:

(a) If pursuant to or within the meaning of any Bankruptcy Law, the Company
commences a voluntary case or any Person commences a proceeding against the
Company, a Custodian is appointed for the Company or for all or substantially
all of its property, or the Company makes a general assignment for the benefit
of its creditors (any of which would be an Event of Default as described in
Sections 10(f), 10(g) and 10(h) hereof), this Agreement shall automatically
terminate without any liability or payment to the Company (except as set forth
below) without further action or notice by any Person.

(b) In the event that the Commencement shall not have occurred on or before
March 31, 2015, due to the failure to satisfy the conditions set forth in
Sections 7 and 8 above with respect to the Commencement, either the Company or
the Investor shall have the option to terminate this Agreement at the close of
business on such date or thereafter without liability of any party to any other
party (except as set forth below); provided, however, that the right to
terminate this Agreement under this Section 11(b) shall not be available to any
party if such party is then in breach of any covenant or agreement contained in
this Agreement or any representation or warranty of such party contained in this
Agreement fails to be true and correct in all material respects such that the
conditions set forth in Section 7(f) or Section 8(d), as applicable, could not
then be satisfied.

 

-28-



--------------------------------------------------------------------------------

(c) At any time after the Commencement Date, the Company shall have the option
to terminate this Agreement for any reason or for no reason by delivering notice
(a “Company Termination Notice”) to the Investor electing to terminate this
Agreement without any liability whatsoever of any party to any other party under
this Agreement (except as set forth below). The Company Termination Notice shall
not be effective until one (1) Business Day after it has been received by the
Investor.

(d) This Agreement shall automatically terminate on the date that the Company
sells and the Investor purchases the full Available Amount as provided herein,
without any action or notice on the part of any party and without any liability
whatsoever of any party to any other party under this Agreement (except as set
forth below).

(e) If for any reason or for no reason the full Available Amount has not been
purchased in accordance with Section 2 of this Agreement by the Maturity Date,
this Agreement shall automatically terminate on the Maturity Date, without any
action or notice on the part of any party and without any liability whatsoever
of any party to any other party under this Agreement (except as set forth
below).

Except as set forth in Sections 11(a) (in respect of an Event of Default under
Sections 10(f), 10(g) and 10(h)), 11(d) and 11(e), any termination of this
Agreement pursuant to this Section 11 shall be effected by written notice from
the Company to the Investor, or the Investor to the Company, as the case may be,
setting forth the basis for the termination hereof. The representations and
warranties and covenants of the Company and the Investor contained in Sections
3, 4, 5, and 6 hereof, the indemnification provisions set forth in Section 9
hereof and the agreements and covenants set forth in Sections 10, 11 and 12,
shall survive the Commencement and any termination of this Agreement. No
termination of this Agreement shall (i) affect the Company’s or the Investor’s
rights or obligations under this Agreement with respect to pending Regular
Purchases and Accelerated Purchases under this Agreement and the Company and the
Investor shall complete their respective obligations with respect to any pending
Regular Purchases and Accelerated Purchases under this Agreement or (ii) be
deemed to release the Company or the Investor from any liability for intentional
misrepresentation or willful breach of any of the Transaction Documents.

 

  12. MISCELLANEOUS.

(a) Governing Law; Jurisdiction; Jury Trial. The corporate laws of the State of
Delaware shall govern all issues concerning the relative rights of the Company
and its shareholders. All other questions concerning the construction, validity,
enforcement and interpretation of this Agreement and the other Transaction
Documents shall be governed by the internal laws of the State of New York,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of New York or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of New
York. Each party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the State of New York, County of New York,
for the adjudication of any dispute hereunder or under the other Transaction
Documents or in connection herewith or therewith, or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND

 

-29-



--------------------------------------------------------------------------------

AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature or signature
delivered by e-mail in a “.pdf” format data file shall be considered due
execution and shall be binding upon the signatory thereto with the same force
and effect as if the signature were an original signature.

(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

(d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

(e) Entire Agreement; Amendment. This Agreement supersedes all other prior oral
or written agreements between the Investor, the Company, their affiliates and
Persons acting on their behalf with respect to the subject matter hereof, and
this Agreement, the other Transaction Documents and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor the Investor makes any representation,
warranty, covenant or undertaking with respect to such matters. The Company
acknowledges and agrees that is has not relied on, in any manner whatsoever, any
representations or statements, written or oral, other than as expressly set
forth in the Transaction Documents. No provision of this Agreement may be
amended other than by a written instrument signed by both parties hereto.

(f) Notices. Any notices, consents or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered: (i) upon receipt when delivered personally;
(ii) upon receipt when sent by facsimile (provided confirmation of transmission
is mechanically or electronically generated and kept on file by the sending
party); or (iii) one Business Day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:

If to the Company:

Anthera Pharmaceuticals, Inc.

25801 Industrial Boulevard, Suite B

Hayward, California 94545

Telephone: 510-856-5600

Facsimile: 510-856-5597

Attention: Chief Executive Officer

With a copy to:

Goodwin Procter LLP

Three Embarcadero Center, 24th Floor

San Francisco, CA 94111-4003

 

-30-



--------------------------------------------------------------------------------

Telephone: 415-733-6000

Facsimile: 415-677-9041

Attention: Bradley A. Bugdanowitz, Esq.

If to the Investor:

Lincoln Park Capital Fund, LLC

440 North Wells, Suite 410

Chicago, IL 60654

Telephone: 312-822-9300

Facsimile: 312-822-9301

Attention: Josh Scheinfeld/Jonathan Cope

With a copy to:

Greenberg Traurig, LLP

The MetLife Building

200 Park Avenue

New York, NY 10166

Telephone: (212) 801-9200

Facsimile: (212) 801-6400

Attention: Anthony J. Marsico, Esq.

If to the Transfer Agent:

American Stock Transfer & Trust Company LLC

1218 Third Avenue Suite 1700

Seattle, Washington 98101

Telephone: (718) 921-8551

Facsimile: (718) 765-8761

Attention: Dianna Rausch

or at such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party three (3) Business Days prior to the effectiveness of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, and
recipient facsimile number or (C) provided by a nationally recognized overnight
delivery service, shall be rebuttable evidence of personal service, receipt by
facsimile or receipt from a nationally recognized overnight delivery service in
accordance with clause (i), (ii) or (iii) above, respectively.

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. The
Company shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investor, including by merger or
consolidation. The Investor may not assign its rights or obligations under this
Agreement.

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

 

-31-



--------------------------------------------------------------------------------

(i) Publicity. The Investor shall have the right to approve before issuance any
press release, SEC filing or any other public disclosure made by or on behalf of
the Company whatsoever with respect to, in any manner, the Investor, its
purchases hereunder or any aspect of this Agreement or the transactions
contemplated hereby; provided, however, that the Company shall be entitled,
without the prior approval of the Investor, to make any press release or other
public disclosure (including any filings with the SEC) with respect to such
transactions as is required by applicable law and regulations or the rules of
the Principal Market so long as the Company and its counsel consult with the
Investor in connection with any such press release or other public disclosure
prior to its release. The Investor must be provided with a copy thereof prior to
any release or use by the Company thereof. The Company agrees and acknowledges
that its failure to fully comply with this provision constitutes a material
adverse effect on its ability to perform its obligations under this Agreement.

(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(k) No Financial Advisor, Placement Agent, Broker or Finder. The Company
represents and warrants to the Investor that, except as disclosed in Schedule
4(x), it has not engaged any financial advisor, placement agent, broker or
finder in connection with the transactions contemplated hereby. The Investor
represents and warrants to the Company that it has not engaged any financial
advisor, placement agent, broker or finder in connection with the transactions
contemplated hereby. The Company shall be responsible for the payment of any
fees or commissions, if any, of any financial advisor, placement agent, broker
or finder relating to or arising out of the transactions contemplated hereby.
The Company shall pay, and hold the Investor harmless against, any liability,
loss or expense (including, without limitation, attorneys’ fees and out of
pocket expenses) arising in connection with any such claim.

(l) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

(m) Remedies, Other Obligations, Breaches and Injunctive Relief. The Investor’s
remedies provided in this Agreement, including, without limitation, the
Investor’s remedies provided in Section 9, shall be cumulative and in addition
to all other remedies available to the Investor under this Agreement, at law or
in equity (including a decree of specific performance and/or other injunctive
relief), no remedy of the Investor contained herein shall be deemed a waiver of
compliance with the provisions giving rise to such remedy and nothing herein
shall limit the Investor’s right to pursue actual damages for any failure by the
Company to comply with the terms of this Agreement. The Company acknowledges
that a breach by it of its obligations hereunder will cause irreparable harm to
the Investor and that the remedy at law for any such breach may be inadequate.
The Company therefore agrees that, in the event of any such breach or threatened
breach, the Investor shall be entitled, in addition to all other available
remedies, to an injunction restraining any breach, without the necessity of
showing economic loss and without any bond or other security being required.

(n) Enforcement Costs. If: (i) this Agreement is placed by the Investor in the
hands of an attorney for enforcement or is enforced by the Investor through any
legal proceeding; (ii) an attorney is retained to represent the Investor in any
bankruptcy, reorganization, receivership or other proceedings affecting
creditors’ rights and involving a claim under this Agreement, or (iii) an
attorney is retained to represent the Investor in any other proceedings
whatsoever in connection with this Agreement, then the

 

-32-



--------------------------------------------------------------------------------

Company shall pay to the Investor, as incurred by the Investor, all reasonable
costs and expenses including attorneys’ fees incurred in connection therewith,
in addition to all other amounts due hereunder. If this Agreement is placed by
the Company in the hands of an attorney for enforcement or is enforced by the
Company through any legal proceeding, then the Investor shall pay to the
Company, as incurred by the Company, all reasonable costs and expenses including
attorneys’ fees incurred in connection therewith, in addition to all other
amounts due hereunder

(o) Waivers. No provision of this Agreement may be waived other than in a
written instrument signed by the party against whom enforcement of such waiver
is sought. No failure or delay in the exercise of any power, right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.

*     *    *    *    *

 

-33-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Investor and the Company have caused this Agreement to
be duly executed as of the date first written above.

 

THE COMPANY: ANTHERA PHARMACEUTICALS, INC. By:

/s/ Paul F. Truex

Name: Paul F. Truex Title: Chief Executive Officer INVESTOR: LINCOLN PARK
CAPITAL FUND, LLC BY: LINCOLN PARK CAPITAL, LLC BY: ALEX NOAH INVESTORS, INC.
By:

/s/ Jonathan Cope

Name:   Jonathan Cope Title: President

 

-34-



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 4(a) Subsidiaries Schedule 4(c) Capitalization Schedule 4(e) Conflicts
Schedule 4(f) Exchange Act Filings Schedule 4(g) Material Changes Schedule 4(h)
Litigation Schedule 4(k) Intellectual Property Schedule 4(m) Title Schedule 4(x)
Agent Fees

EXHIBITS

 

Exhibit A Form of Officer’s Certificate Exhibit B Form of Secretary’s
Certificate Exhibit C Information About Investor Furnished to the Company



--------------------------------------------------------------------------------

DISCLOSURE SCHEDULES

Schedule 4(a) – Subsidiaries

Schedule 4(c) - Capitalization

Schedule 4(e) - No Conflicts

Schedule 4(f) - Exchange Act Filings

Schedule 4(g) - Absence of Certain Changes

Schedule 4(h) - Litigation

Schedule 4(k) - Intellectual Property Rights

Schedule 4(m) – Title

Schedule 4(x) – Agent Fees



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF OFFICER’S CERTIFICATE

This Officer’s Certificate (“Certificate”) is being delivered pursuant to
Section 8(d) of that certain Purchase Agreement dated as of March 12, 2015,
(“Purchase Agreement”), by and between ANTHERA PHARMACEUTICALS, INC., a Delaware
corporation (the “Company”), and LINCOLN PARK CAPITAL FUND, LLC (the
“Investor”). Terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Purchase Agreement.

The undersigned, Paul F. Truex, President and Chief Executive Officer of the
Company, hereby certifies, on behalf of the Company and not in his individual
capacity, as follows:

1. I am the President and Chief Executive Officer of the Company and make the
statements contained in this Certificate;

2. The representations and warranties of the Company are true and correct in all
material respects (except to the extent that any of such representations and
warranties is already qualified as to materiality in Section 4 of the Purchase
Agreement, in which case, such representations and warranties are true and
correct without further qualification) as of the date when made and as of the
Commencement Date as though made at that time (except for representations and
warranties that speak as of a specific date);

3. The Company has performed, satisfied and complied in all material respects
with covenants, agreements and conditions required by the Transaction Documents
to be performed, satisfied or complied with by the Company at or prior to the
Commencement Date.

4. The Company has not taken any steps, and does not currently expect to take
any steps, to seek protection pursuant to any Bankruptcy Law nor does the
Company or any of its Subsidiaries currently have any knowledge or reason to
believe that its creditors intend to initiate involuntary bankruptcy or
insolvency proceedings. The Company is currently financially solvent and is
generally able to pay its debts as they become due.

IN WITNESS WHEREOF, I have hereunder signed my name on this         of
            .

 

 

Name: Paul F. Truex Title: President and Chief Executive Officer

The undersigned as Senior Vice President, Finance and Administration of Anthera
Pharmaceuticals, Inc., a Delaware corporation, hereby certifies that Paul F.
Truex is the duly elected, appointed, qualified and acting President and Chief
Executive Officer of Anthera Pharmaceuticals, Inc., and that the signature
appearing above is his genuine signature.

 

 

May Liu Senior Vice President, Finance and Administration



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SECRETARY’S CERTIFICATE

This Secretary’s Certificate (“Certificate”) is being delivered pursuant to
Section 8(j) of that certain Purchase Agreement dated as of March 12, 2015,
(“Purchase Agreement”), by and between ANTHERA PHARMACEUTICALS, INC., a Delaware
corporation (the “Company”) and LINCOLN PARK CAPITAL FUND, LLC (the “Investor”),
pursuant to which the Company may sell to the Investor up to Ten Million Dollars
($10,000,000) of the Company’s Common Stock, $0.001 par value (the “Common
Stock”). Terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Purchase Agreement.

The undersigned, Bradley Bugdanowitz, Secretary of the Company, hereby
certifies, on behalf of the Company and not in his individual capacity, as
follows:

1. I am the Secretary of the Company and make the statements contained in this
Secretary’s Certificate.

2. Attached hereto as Exhibit A and Exhibit B are true, correct and complete
copies of the Company’s Bylaws (“Bylaws”) and Certificate of Incorporation
(“Charter”), in each case, as amended through the date hereof, and no action has
been taken by the Company, its directors, officers or shareholders, in
contemplation of the filing of any further amendment relating to or affecting
the Bylaws or Charter.

3. Attached hereto as Exhibit C are true, correct and complete copies of the
resolutions duly adopted by the Board of Directors of the Company on
February 24, 2015, at which a quorum was present and acting throughout. Such
resolutions have not been amended, modified or rescinded and remain in full
force and effect and such resolutions are the only resolutions adopted by the
Company’s Board of Directors, or any committee thereof, or the shareholders of
the Company relating to or affecting (i) the entering into and performance of
the Purchase Agreement, or the issuance, offering and sale of the Purchase
Shares and the Commitment Shares and (ii) and the performance of the Company of
its obligation under the Transaction Documents as contemplated therein.

4. As of the date hereof, the authorized, issued and reserved capital stock of
the Company is as set forth on Exhibit D hereto.

IN WITNESS WHEREOF, I have hereunder signed my name on this     day of
            .

 

 

Bradley Bugdanowitz Secretary

The undersigned as Senior Vice President, Finance and Administration of Anthera
Pharmaceuticals, Inc., a Delaware corporation, hereby certifies that Bradley
Bugdanowitz is the duly elected, appointed, qualified and acting Secretary of
Anthera Pharmaceuticals, Inc., and that the signature appearing above is his
genuine signature.

 

 

May Liu Senior Vice President, Finance and Administration



--------------------------------------------------------------------------------

EXHIBIT C

Information About The Investor Furnished To The Company By The Investor

Expressly For Use In Connection With The Initial Prospectus Supplement

Information With Respect to Lincoln Park Capital

As of the date of the Purchase Agreement, Lincoln Park Capital Fund, LLC,
beneficially owned 89,338 shares of our common stock. Josh Scheinfeld and
Jonathan Cope, the Managing Members of Lincoln Park Capital, LLC, the manager of
Lincoln Park Capital Fund, LLC, are deemed to be beneficial owners of all of the
shares of common stock owned by Lincoln Park Capital Fund, LLC. Messrs. Cope and
Scheinfeld have shared voting and investment power over the shares being offered
under the prospectus supplement filed with the SEC in connection with the
transactions contemplated under the Purchase Agreement. Lincoln Park Capital,
LLC is not a licensed broker dealer or an affiliate of a licensed broker dealer.